Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION: REFUSAL
The response filed on 4/13/2022 is acknowledged. The replacement drawings overcame the rejection of the claim under 35 USC 112 first and second paragraphs of the previous office action and is now withdrawn.

Acknowledgment of Applicant’s Claim for Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 09/03/2020. It is noted however, that there is a Failed Status Report from the Priority Document Exchange in the file, which means that there is no corresponding certified copy of the Japanese application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

An attempt by the Office to electronically retrieve, under the priority document exchange program JP2020-018737 to which priority is claimed FAILED on 2/3/2022. Next, there is an additional request to retrieve priority documents filed on 3/9/2022 however no priority documents have been received.

Additional information may be found on the Electronic Priority Document Exchange (PDX) Program Website. https://www.uspto.gov/patents/basics/international‐protection/electronic‐priority‐document‐ exchange‐pdx

The applicant may also contact the Patent Electronic Business Center (EBC) Customer Support Center at 1‐ 866‐217‐9197 (toll free) M‐F 6AM – Midnight (Eastern Time) or email PDX@uspto.gov.

This application is in condition for allowance except for the following formal matters:
 
OBJECTION/S TO THE DRAWINGS
The drawing/photograph disclosure is objected because after an amendment, changing from “1.1” to “Fig. 1” is not allowed as per 37 CFR 1.1026 and Section 405 of the Administrative Instruction. Applicant should correct the drawing views by changing the figure legends from 1 through 8 to 1.1 through 1.8 respectively. 

The drawing/photograph disclosure is also objected because the smaller and/or tightly spaced details are not sufficiently shown in broken lines. Specifically, the two areas identified in the previous rejection that were not fully understood at it would appear in the replacement drawings that only portions of the details have been converted to broken lines while most of the structure remains as forming a part of the claimed design.  As a comparison, there are other features that have been voluntarily converted to broken lines and those features are clearly defined by broken line segments. Applicant is advised that all details that are intended to not form a part of the claimed design should be clearly represented either in broken lines or the use of color. 


The following are examples of the areas not fully understood in the originally filed drawings:



    PNG
    media_image1.png
    494
    742
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    463
    812
    media_image2.png
    Greyscale








In the replacement drawings here are examples of where the item has been broken at various points, see arrow locations however a most of the surrounding structure remains in solid lines.



    PNG
    media_image3.png
    441
    837
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    757
    950
    media_image4.png
    Greyscale




Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.

If applicant’s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm'r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

The claimed design is allowable. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is (571)272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571)272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: michael.pratt@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at:   https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence:
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
•	https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
•	Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair






/Michael A. Pratt/             Primary Design Examiner, Art Unit 2914